                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 TRILOGY ENTERPRISES, INC.,                     §
                                                §
      Plaintiff,                                §
                                                §
                                                      CIVIL ACTION NO.: 6:19-cv-199-ADA
 v.                                             §
                                                §
                                                      JURY TRIAL DEMANDED
 TRILOGY EDUCATION SERVICES,                    §
 LLC,                                           §
                                                §
      Defendant.                                §

                   [PROPOSED] FIRST AMENDED SCHEDULING ORDER

         The Parties have met and conferred regarding the scheduling deadlines in this case and

agree that deadlines relating to discovery and experts should be modified for efficient

adjudication of this action. The Court agrees and finds no prejudice will occur to either party or

to the Court’s trial date of this action. Accordingly, the Court ORDERS that the Scheduling

Order (Docket No. 17) be amended consistent with the following schedule:

Date                                      Event

June 20, 2019                             Initial Disclosures Due

June 20, 2019                             Discovery commences on all issues.

August 1, 2019                            Each party shall complete and file the attached “Notice
                                          Concerning Reference to United States Magistrate Judge”

October 30, 2019                          All motions to amend pleadings or to add parties shall be
                                          filed on or before this date.




                                                  1
Date                Event

October 30, 2019    The parties asserting claims for relief shall submit a written
                    offer of settlement to opposing parties on or before this date.
                    All offers of settlement are to be private, not filed, and the
                    Court is not to be advised of the same. The parties are further
                    ORDERED to retain the written offers of settlement and
                    responses as the Court will use these in assessing attorney’s
                    fees and court costs at the conclusion of trial.

November 13, 2019   Each opposing party shall respond, in writing, to the written
                    offer of settlement made by the parties asserting claims for
                    relief by this date. All offers of settlement are to be private,
                    not filed, and the Court is not to be advised of the same. The
                    parties are further ORDERED to retain the written offers of
                    settlement and responses as the Court will use these in
                    assessing attorney’s fees and court costs at the conclusion of
                    trial.

May 1, 2020         Fact Discovery Deadline. Fact discovery must be completed
                    by this date. Any fact discovery requests must be
                    propounded so that the responses are due by this date.

May 29, 2020        Parties with burden of proof to designate Expert Witnesses
                    and provide their expert witness reports, to include all
                    information required by Rule 26(a)(2)(B).

June 30, 2020       Parties shall designate Rebuttal Expert Witnesses on issues
                    for which the parties do not bear the burden of proof, and
                    provide their expert witness reports, to include all
                    information required by Rule 26(a)(2)(B).

July 17, 2020       Expert Discovery Deadline. Expert discovery must be
                    completed by this date.

N/A                 Any objection to the reliability of an expert’s proposed
                    testimony under Federal Rule of Evidence 702 shall be made
                    by motion, specifically stating the basis for the objection and
                    identifying the objectionable testimony, not later than 14
                    days of receipt of the written report of the expert’s proposed
                    testimony or not later than 14 days of the expert’s deposition,
                    if a deposition is taken, whichever is later. The failure to
                    strictly comply with this paragraph will be deemed a waiver
                    of any objection that could have been made pursuant to
                    Federal Rule of Evidence 702.



                            2
Date                                    Event

August 17, 2020                         All dispositive motions shall be filed and served on all other
                                        parties on or before this date and shall be limited to 25 pages.
                                        Responses shall be filed and served on all other parties not
                                        later than 21 days after the service of the motion and shall be
                                        limited to 20 pages. Any replies shall be filed and served on
                                        all other parties not later than 14 days after the service of the
                                        response and shall be limited to 10 pages, but the Court need
                                        not wait for the reply before ruling on the motion.

October 16, 2020                        By this date the parties shall meet and confer to determine
                                        pre-trial deadlines, including, inter alia, exchange of exhibit
                                        lists, designations of and objections to deposition testimony,
                                        and exchange of demonstratives.

October 30, 2020                        By this date the parties shall exchange a proposed jury
                                        charge and questions for the jury. By this date the parties will
                                        also exchange draft Motions in Limine to determine which
                                        may be agreed.

November 6, 2020                        By this date the parties shall exchange any objections to the
                                        proposed jury charge, with supporting explanation and
                                        citation of controlling law. By this date the parties shall also
                                        submit to the Court their Motions in Limine.

November 13, 2020                       By this date the parties will submit to the Court their Joint
                                        Pre-Trial Order, including the identification of issues to be
                                        tried, identification of witnesses, trial schedule provisions,
                                        and all other pertinent information. By this date the parties
                                        will also submit to the Court their oppositions to Motions in
                                        Limine.

November 20, 2020                       Final Pre-Trial Conference. The parties shall provide to the
                                        Court an agreed jury charge with supported objections of
                                        each party, and proposed questions for the jury, at the final
                                        Pre-Trial Conference.

At the convenience of the Court on or   The Court will attempt to schedule Jury Selection on a day
after November 30, 2020                 during the week of November 30, 2020. Otherwise, Jury
                                        Selection shall begin at 9:00 a.m. on November 30, 2020.

At the convenience of the Court, on     Jury Trial Commences
November 30, 2020




                                                3
      SIGNED this ______ day of ___________, 2019.



                                ______________________________________
                                ALAN D ALBRIGHT
                                UNITED STATES DISTRICT JUDGE



AGREED:

By:   /s/ Michael Chibib                     /s/ Brady Cox
      MICHAEL CHIBIB                         BRADY COX

      Attorney for Plaintiff                 Attorney for Defendant




                                         4
